Case 1:18-cv-01752-RGA-SRF Document 145 Filed 05/20/20 Page 1 of 2 PageID #: 4734




                      222 Delaware Avenue, Suite 1101, Wilmington, DE 19801  (302) 252-0920



                                                                                       Stephen J. Kraftschik
                                                                                       (302) 252-0926
                                                                                       (302) 397-2659 (Fax)
                                                                                       skraftschik@polsinelli.com
                                                 May 20, 2020

  BY ELECTRONIC FILING

  The Honorable Richard G. Andrews
  U.S. District Court for the District of Delaware
  J. Caleb Boggs Federal Building
  844 North King Street
  Wilmington, DE 19801

         Re:      Sprint Communications Co., L.P. v. Cequel Communications, LLC, et al.,
                  C.A. No. 18-1752-RGA

  Dear Judge Andrews:

         I write on behalf of Sprint in the above-captioned matter to respond to Your Honor’s
  questions at the May 13, 2020 claim construction hearing.

           First, with respect to the term “user communication” in claim 1 of U.S. Patent Nos.
  6,298,064 and 6,343,084, the Court sought to determine whether or not there is an actual dispute
  to resolve. (May 13, 2020 Tr. at 101:19-24.) Sprint was asked to inform the Court “whether or not
  [it] contend[s] that signaling information alone falls within a user communication in the context of
  the two particular patents we’re talking about.” (Id. at 102:8-13.) If so, the Court further asked
  Sprint to propose a construction of user communication. (Id. at 102:13-16.) Sprint confirms that it
  does not contend that signaling information alone constitutes a “user communication” in the
  context of the ’064 and ’084 patents. In this case, what Sprint points to as “user communication(s)”
  in its infringement contentions includes voice or data communications, not signaling alone.

          Second, with respect to the term “routing information” as used in claim 1 of U.S. Patent
  No. 7,327,728, the Court asked whether Sprint would adopt the construction of “routing” adopted
  in the Charter litigation. (Id. at 122:13-16.) In the Charter case, the Court found that “routing”
  should be construed as “directing through a [packet] communication system by a selected route or
  in a specified direction” and further stated that “[i]f the system chooses an endpoint for a packet,
  and then other parts of the network choose the intermediate steps required to deliver the packet to
  that endpoint, it seems a person of ordinary skill in the art would understand that the system has
  “routed’ the packet. See JA, Ex. 47 at 22. Sprint would adopt the Court’s prior construction and
  analysis for “routing” as to the “routing information” claim language of the ‘728 patent. Applying
  this construction, Sprint would agree that “routing information” means “information used to direct
  through a communication system by a selected route or in a specified direction.”
Case 1:18-cv-01752-RGA-SRF Document 145 Filed 05/20/20 Page 2 of 2 PageID #: 4735

  The Honorable Richard G. Andrews
  May 20, 2020
  Page 2


                                            Respectfully,

                                            /s/ Stephen J. Kraftschik

                                            Stephen J. Kraftschik (#5623)
  SJK:ncf
  Cc:   Clerk of Court (by e-filing)
        All Counsel of Record (by e-mail)
